FILED
                             NOT FOR PUBLICATION                             JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIAN QIN CHEN,                                   No. 10-71182

               Petitioner,                       Agency No. A098-452-282

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Jian Qin Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), we deny the petition for

review.

      Chen does not challenge the agency’s finding that she failed to demonstrate

past persecution, but she fears returning to China because of an affiliation with

Falun Gong. Substantial evidence supports the BIA’s finding that Chen lacks a

well-founded fear of future persecution. See INS v. Elias-Zacarias, 502 U.S. 478,

481 n.1 (1992) (“To reverse the BIA finding we must find that the evidence not

only supports that conclusion, but compels it . . . .”); see also Nagoulko v. INS, 333

F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution too speculative).

Accordingly, Chen’s asylum claim fails.

      Because Chen failed to meet the lower burden of proof for asylum, it follows

that she has not met the higher standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-71182